                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THOMAS GIACCHI,                                   :
                                                  :
                              Plaintiff,          :          CIVIL ACTION NO. 18-3223
                                                  :
       v.                                         :
                                                  :
UNITED STATES OF AMERICA                          :
DEPARTMENT OF THE TREASURY                        :
INTERNAL REVENUE SERVICE,                         :
                                                  :
                              Defendant.          :

                                             ORDER

       AND NOW, this 31st day of January, 2019, after considering the motion to dismiss for

lack of subject-matter jurisdiction filed by the defendant (Doc. No. 4), the response in opposition

filed by the plaintiff (Doc. No. 10), the reply to the response in opposition filed by the defendant

(Doc. No. 12), the complaint (Doc. No. 1), and the arguments presented to the court during the

telephonic oral argument held on August 22, 2018; and for the reasons set forth in the separately

filed memorandum opinion, it is hereby ORDERED as follows:

       1.      The motion to dismiss (Doc. No. 4) is GRANTED;

       2.      The complaint is DISMISSED WITHOUT PREJUDICE for want of subject-

matter jurisdiction;

       3.      The plaintiff shall have fourteen (14) days from the date of this order to file an

amended complaint in the unlikely event that he can demonstrate both that he (a) filed a refund

claim with the IRS on December 27, 2013 and (b) paid the assessment for tax year 2000, not

including penalties and interest, on or after December 27, 2011; and
       4.      If the plaintiff does not timely file an amended complaint in accordance with

paragraph 3 of this order, the court will close this action without any further notice to the parties.



                                                       BY THE COURT:



                                                       /s/ Edward G. Smith
                                                       EDWARD G. SMITH, J.




                                                  2
